Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the patentably distinct species of a) polymeric methylprednisolone conjugates; and b) pain management therapeutics or anti-inflammatory agents. The species are independent or distinct because the species comprise an enormous group of compounds, comprising a wide variety of polymers conjugated to methylprednisolone at a number of possible positions. Polymers are highly heterogeneous with respect to chemical structure, water solubility, as well as with respect to many other properties. Additionally, agents used to manage pain and anti-inflammatory agents are highly diverse regarding mechanisms of action as well as chemical structure. In addition, these species are not obvious variants of each other based on the current record.
The following species elections are required:
a) Election of a single polymeric methylprednisolone conjugate compound; and 
b) Election of a single pain management therapeutic or anti-inflammatory agent, for initial search and examination. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species of polymeric methylprednisolone conjugates comprise an enormous group of compounds, comprising an immense variety of polymers conjugated to methylprednisolone at a number of possible positions. Polymers are highly heterogeneous with respect to chemical structure, water solubility, as well as with respect to many other properties. Many thousands of different polymers are known; some examples include PEG, dextran, cellulose, polyvinyl alcohol, starch, N-vinylpyrrolidone, chitosan, polypropylene, polyglutamic acid, polylactic acid, poly(caprolactone), poloxamers, and polysaccharides, among many others. Additionally, the polymer can be connected to methylprednisolone by any potential linker, such as an ester, amide, ether, acetal, phosphate ester, etc. Due to the diversity of the species, undue search and examination burden exists.
The species of pain management drugs and anti-inflammatory agents are also extremely diverse; they comprise not just a single class of agents, but many classes differing by mechanism of action, bioavailability, and chemical structure. For instance, NSAIDs are included within the group of anti-inflammatory agents as well as corticosteroids, however, species included within this genus differ significantly with respect to chemical structure as well as potency. Undue search and examination burden exists for the full scope of pain management therapeutics and anti-inflammatory agents. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/             Primary Examiner, Art Unit 1627